DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the last Office Action, filed 10/06/2020, has been entered and made of record.Applicant has amended claims 1,7,10,17-18. Claim 19 is cancelled . Claims 1-18 and 20 are currently pending.Applicants arguments filed 1/6/2021 have been fully considered but they are not persuasive.Applicant argues that that none of the references of record, alone or in combination, teach or suggest generating "a synthetic data set using a combination of the plurality of attributes that are associated with the collected data" and adding "the synthetic data set  to a training data set that includes the collected data to produce a new training data set" and using "the new training data set as training data to train" the system as now set forth in independent claim 1. Further, Applicant respectfully asserts that none of the references of record teach or suggest the feature of "identifying a plurality of attributes associated with the segmented image" and "generating a plurality of synthetic images using a combination of the plurality of attributes resulting a synthetic data set, wherein the plurality of synthetic images each comprise a representation of the animal with at least one altered attribute of the animal" and "producing an image library that is used to train a model by including the segmented image and the synthetic data set" as now set forth in independent claim 10.  In response,  Garant teaches “"a synthetic data set using a combination of the plurality of attributes that are associated with the collected data".Garant teaches a generic mathematical model is parameterized by deformation using the measurement data of the animal product to generate a customized mathematical model of the animal product, and the animal product is evaluated based on the customized mathematical model ( abstract and paragraph [0029-0030]) . Garant teaches in paragraph [0019] the expression "measurement data" is intended to refer to any parameter or attribute that may be acquired or known for an animal product and used to characterize the animal product, such as weight, size, dimensions, and internal structures. Examiner used a secondary reference that teaches the training of the new data set Wrennings et al that teaches a method for synthetic data generation and analysis including: determining a set of parameter values; generating a scene based on the parameter values; rendering a synthetic image of the scene; and generating a 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garant et al ( US 2014/0088939) in view of Wrenninge et al (US 2019/0156151)
As to claim 1, Garant teaches a non-transitory computer readable medium including code that, when executed by at least one processor in a system, would cause the system to: 
associate a plurality of attributes with collected data ( measurement data 104 refers to physical and/or behavioral characteristics taken on either a live animal or embryo, a carcass, a cut of meat or animal 
Organs/viscera.  The measurement data may be obtained using internal or external measuring devices; paragraph [0013-0014];[0019]; [0034],[0041],[0052]),
generate a synthetic data set using a combination of the plurality of attributes associated with the  collected data ( the generic mathematical model is parameterized by deformation using the measurement data of the animal product to generate a customized 
mathematical model of the animal product and the animal product is evaluated based on the customized mathematical model, abstract).
Garant et al does not teach, “add the synthetic data set to a training data set that includes the collected data set; and use the new training data set as training data to train the system”. However, Wrenninge et al teaches a method for synthetic data generation and analysis including: determining a set of parameter values; generating a scene based on the parameter values; rendering a synthetic image of the scene; and generating a synthetic dataset including a set of synthetic images ( abstract).Wrenninge teaches the method can be used to train a new model (e.g., a machine learning model) for image analysis (e.g., classification of objects in images, determination of the properties of objects in images, etc.). In a second example application, the method can be used to improve and/or augment a model that has been previously trained on real world, "organic" data (i.e., not synthetic) with additional data 
 	As to claim 2, Garant teaches non-transitory computer readable medium of claim 1, wherein the collected data comprises at least one image that includes at least one animal (paragraph [0059--0061]). 
 As to claim 3, Garant  teaches the non-transitory computer readable medium of claim 2 further including code that, when executed, causes the system to segment the image to isolate the 
portion that contains the animal ( paragraph [0087-0089]). 
 	As to claim 4, Wrenninge et al teaches a non-transitory computer readable medium of claim 3, wherein the synthetic data is generated by altering at least one characteristic of the animal ( paragraph [0064]). 
As to claim 5, Garant e et al teaches the  non-transitory computer readable medium of claim 4 further including  code that, when executed, causes the system to estimate an attribute of the 
animal based on the synthetic data generated by altering the characteristic, wherein the attribute estimation allows time-based attribute determination associated with the animal ( paragraph [0043],[0050][0087]). 
 	As to claim 6, Garant et al teaches the non-transitory computer readable medium of claim 5, wherein the attribute includes at least one attribute selected from the group of attributes 
including weight, body composition, height, behavior, breed, gender, age, and 
health (paragraph [0019], [0065-0066]). 

produce validated data;  and use the validated data to train the system (Synthetic datasets generated via the method can provide consistent, well-labeled testing and validation datasets against which a model (e.g., a neural network) can be run (e.g., have the synthetic data provided as inputs) repeatedly to ensure that its performance characteristics (e.g., outputs, classification accuracy, recognition accuracy, etc.) stay within an expected range, which can allow regression testing (and other tests) to be performed, paragraph [0021],[0072]). 
 	As to claim 8, Garant et al teaches the  non-transitory computer readable medium of claim 7 further including code that, when executed, causes the system to: infer future attributes for the 
animal;  and display the future attributes on a display to a user, thereby 
allowing the user to determine time-to-market for the animal ( paragraph [0043],[0050]). 
 	As to claim 9, Wrenninge et al teaches the non-transitory computer readable medium of claim 2 further including code that, when executed, causes the system to: predict an anatomical parameter 
for the animal using existing anatomical parameters;  generate an anatomical synthetic image;  combine the anatomical synthetic image with the image of the animal to generate a new animal synthetic image ( paragraph [0071-0072]). 
 	As to claim 10, Garant et al teaches the  method for estimating at least one attribute associated with an animal, the method comprising: segmenting a captured image to isolate a portion of the image that includes the animal to produce a segmented image (paragraph [0061],[0063-0065],[0071]); identifying a plurality of attributes associated with the segmented image (paragraph [0019] the expression "measurement data" is intended to refer to any parameter or attribute that may be acquired or known for an animal product and used to characterize the animal product, such as weight, size, dimensions, internal structures);  generating a plurality of synthetic images using a combination of the plurality of attributes resulting a 

 As to claim 12, Wrenninge et al teaches method of claim 10, further comprising training a model using the image library (paragraph [0058]). 
 As to claim 13, Wrenninge et al teaches method of claim 12 further comprising: segmenting a new image to identify a portion of the new image that includes the animal to produce a new 
segmented image; analyzing the new segmented image using the model; and predicting at least one future attribute of the animal based on analyzing the new segmented image (paragraph [0039], [0082]). 
 	As to claim 14, Garant teaches the method of claim 13 further comprising determining the future market value of the animal based on the predicted future attribute (paragraph [0043], [0050]). 
 	As to claim 15, Garant teaches the method of claim 13 wherein the future attribute includes at least one attribute selected from the group of attributes including weight, body composition, height, behavior, breed, gender, age, and health (paragraph [0019],[0050], [0065-0066]).. 
 As to claim 16, Garant teaches the method of claim 11 further comprising estimating the market value of the animal based on at least one attribute (paragraph [0043], [0050]). 
 The limitation of claims 17-18, and 20 has been addressed above.
					Conclusion 					
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664